department of the treasury internal_revenue_service p o box i rs cincinnati oh release number release date uil code date employer d number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosure notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date legend b individual c state d bank e city f date g dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below this supersedes our previous letter dated date issue sec_1 do your operations fail to further a charitable purpose precluding you from exemption under sec_501 of the code yes for the reasons described below facts you were previously granted exemption under sec_501 of the code your exemption was revoked due to non-filing of form_990 for three consecutive years accordingly you submitted another form_1023 reapplying for exemption despite having been in existence for over ten years you have raised little income and have conducted none of the housing activities as described below you incorporated on date f in the state of c your articles of incorporation state you were formed to develop low_income_housing for charitable purposes b is your founder and president as well as your only board member you indicated you have not adopted bylaws you will provide low-income_housing or housing for the elderly or handicapped housing will be affordable to a significant segment of the elderly or handicapped persons in the community as well as low-income residents you will impose restrictions to make sure that your housing remains affordable to low-income residents candidates selected for your housing program will show a real need for affordable housing admissions will not be limited to persons of a particular age or handicap you will select those clients first that have exhausted all housing options you do not have any copies of admission paperwork because the project has not been developed on your vacant land you did not indicate or define how need was being determined for candidates methods or criteria you would use to evaluate candidates or information that would be asked of candidates to validate exhausting their personal options you submitted a copy of a proposal to the children’s court in your locality dated almost four years prior to the submission of your current form1023 in this proposal you stated your priority is to assist parents who are trying to reunite with their children but have limited resources to meet the court’s orders this proposal states you would like to fill this need by providing parents with housing employment individual counseling day care and funding to pay for other necessary services that they need to complete the court orders for family reunification with their children although this document is dated several years ago you did not conduct any of the activities described therein in the interim you said you would create other types of housing for rental at market_value as allowed by the city where the housing will be located you said once you receive grant funding you could offer of your units for low-income affordable housing you believe that with government support we can continue to assist individuals and families to achieve the american dream of becoming homeowners you also would like to develop low-income affordable housing for veterans for individuals and families that need it the most as well as individuals and families who have dependency court cases looking to regain custody of their children you believe these programs will decrease the number of renters in your community as well as provide the stepping-stone to homeownership you want to conduct a housing program to assist individuals and families regain custody of their children as well as obtain their own housing when asked to describe all of your activities since your inception you simply indicated that you have worked with the congressional office of the state of c to develop low- income afford able sic housing as well the public and private sectors to assist those in need of housing you have worked with d bank to develop low-income_housing as well as the city of e you did not elaborate on what the development included you will not charge an entrance fee or monthly fee charges will be subject_to one’s ability to pay you provided an example of an individual that can only afford a monthly payment of dollar_figure you said the renter could pay it in four installments of dollar_figure per week when asked to compare your charges with similar facilities in your area you said you have lower or no rates because it will still sic clients into program that can not afford to pay you do not have any arrangements with government agencies to absorb the cost of residents who may become unable to pay for your services because you are not a profit making organization and the agencies have very limited funding available to absorb your costs should someone not be able to pay you are committed to helping renters who may lose their ability to pay by not evicting them you said you have reserves for future expenditures but your balance_sheet showed a balance of only g dollars in cash which was your only asset listed you purchased a piece of vacant land approximately eight years ago for a minimal amount of money you intend to build an apartment building on this land your proposed apartment building is a two-story residence consisting of eight bedrooms that can hold two individuals per room totaling sixteen renters local zoning laws prevent any larger development as of now the land is still vacant you will have a social worker at the facility to assist residents with their physical emotional recreational social religious and similar needs as you want your elderly renters to have a very good quality of life you will provide these services at a reasonable cost you plan to begin your low-income_housing project within the next six months when asked how you will serve charitable purposes by complying with the safe_harbor provisions of revproc_96_32 you indicated you disagree with the revenue_procedure you have not made any provisions for who will occupy these units with regard to meeting safe_harbor guidelines as certain cities where you would like to provide housing may not agree to set_aside certain percentages for those of low and or very low income you said the cities may be incline d to setting aside for low- income affordable housing the financial data you provided includes a minimal amount of revenue received for the last years all of your expenditures were fundraising expenses law sec_1_501_c_3_-1 of the regulations states that an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides an organization does not qualify for exemption if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 d of the regulations defines the word charitable as used in sec_501 of the code as including the relief of the poor and distressed revrul_67_138 1967_1_cb_129 holds that the provision of housing for low-income persons accomplishes charitable and educational_purposes by relieving the poor and distressed an organization created to provide instruction and guidance to low-income families in need of adequate housing and interested in building their own homes may be exempt under sec_501 the organization's activities include conducting a training course relative to various aspects of house building and homeownership coordinating and supervising joint construction endeavors purchasing building sites for resale at cost and lending aid in obtaining home construction loans no charge is made for any of these services revrul_70_585 1970_2_cb_115 describes four scenarios for an organization providing housing - an organization formed to aid low income families to eliminate prejudice and discrimination to combat community deterioration and to to provide moderate income families with housing in a particular community all but scenario four were held to be exempt where an organization is formed for charitable purposes and accomplishes its charitable purposes through a program of providing housing for low and it is entitled to exemption under sec_501 of the code revproc_96_32 1996_1_cb_717 sets forth a safe_harbor under which organizations that provide low-income_housing are considered charitable as relieving the poor and distressed and a facts_and_circumstances_test that applies in determining whether organizations that fall outside the safe_harbor relieve the poor and distressed the safe_harbor requires that certain percentages of the units be occupied by residents that meet certain low-income standards and that the housing is affordable to the charitable beneficiaries in the case of rental housing this requirement is ordinarily satisfied by the adoption of a rental policy that complies with government-imposed rental restrictions or otherwise provides for the limitation of the tenant's portion of the rent charged to ensure that the housing is affordable to low-income and very low-income residents relevant facts and circumstances under the facts_and_circumstances_test may include but are not limited to the following a substantially greater percentage of residents than required by the safe_harbor with incomes up to percent of the area's very low-income limit limited degree of deviation from the safe_harbor percentages limitation of a resident's portion of rent or mortgage payment to ensure that the housing is affordable to low-income and very low-income residents participation in a government housing program designed to provide affordable housing operation through a community-based board_of directors particularly if the selection process demonstrates that community groups have input into the organization's operations the provision of additional social services affordable to the poor residents relationship with an existing 501_c_3_organization active in low-income_housing for at least five years if the existing organization demonstrates control acceptance of residents who when considered individually have unusual burdens such as extremely high medical costs which cause them to be in a condition similar to persons within the qualifying_income limits in spite of their higher incomes participation in a homeownership program designed to provide homeownership opportunities for families that cannot otherwise afford to purchase safe and decent housing existence of affordability covenants or restrictions running with the property revproc_2012_9 superseding revproc_90_27 1990_1_cb_514 sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record it further states the applicant is responsible for the accuracy of any factual representations contained in the application any oral representation of additional facts or modification of facts as represented or alleged in the application must be reduced to writing over the signature of an officer or director of the taxpayer under a penalties of perjury statement the failure to disclose a material fact or misrepresentation of a material fact on the application may adversely affect the reliance that would otherwise be obtained through issuance by the service of a favorable determination_letter or ruling section dollar_figure states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 326_us_279 the court held that an organization was not organized and operated exclusively for charitable purposes the court reasoned that the presence of a single nonexempt purpose if substantial in nature would destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in easter house v united_states cl_ct 476_ affd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court found that the health-related services were merely incidental to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 application of law you are not operated exclusively for one or more of the purposes specified in section c -1 a of the regulations as your purposes are not exclusively charitable you are planning a housing program that will provide housing at fair market rates and that will not provide services to a charitable_class by charging market rents for a large percentage of your housing more than an insubstantial part of your activities are in furtherance of a nonexempt commercial purpose in contravention of sec_1_501_c_3_-1 of the regulations therefore you are not operated for an exempt_purpose furthermore your activities are not charitable as defined in sec_1 d of the regulations as only an incidental amount of your activities are directed towards relieving the poor and distressed your low-income_housing program will not accomplish an educational purpose as described in revrul_67_138 as you are not conducting any types of home buyer or builder training or directly assisting low-income individuals in obtaining outside housing instead you will be building and then renting more than an insubstantial amount of your units at market_value further you have described no activities that will meet the situations described in revrul_70_585 you intend on operating a housing program that while serving some low-income and needy individuals will also provide housing to individuals at market rates your program will not exclusively serve the poor or distressed you do not meet the safe_harbor provisions provided by revproc_96_32 which allow exempt_organizations to provide a certain amount of housing for income groups other than low income in order to meet the safe_harbor provisions low and very low-income tenants must occupy certain percentages of units you indicated you do not agree with the rev_proc and will not adhere to any of the requirements therein as required by revproc_2012_9 you have not established that you are organized and operated exclusively for exempt purposes and not for the private benefit of your creators you have one individual controlling your organization you have also continued to provide very few details regarding how your housing program will be operated as required by section dollar_figure of this rev_proc you must fully describe all of the activities in which you expect to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities you have failed to provide adequate details to allow us to determine that any portion of your housing activities would qualify for exemption however the information you did provide indicates you do not qualify for exemption under sec_501 of the code your housing program is operated for a nonexempt purpose which precludes exemption as seen in better business bureau of washington d c v u s other than the small percentage of low-income_housing units you plan on renting units out for market_value you are similar to the organization described above in b s w group inc which did not satisfy the operational_test under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit as in easter house v united_states you are operated for a business_purpose and not the advancement of educational and charitable purposes precluding you from exemption under sec_501 of the code any amount of charitable activity you have planned is incidental to the non-exempt function of providing housing at market rates applicant’s position you said you further c purposes because you will partner with the city for block grant programs and other home investment programs you believe with this kind of grant funding you could offer of our units at low-income affordable housing you believe with this kind of government support that you can assist individuals and families to achieve the american dream of becoming a homeowner service response to applicant’s position providing individuals or families with housing is not in and of itself a c activity although you assert that if you receive some government assistance you may be able to offer of your units to low-income individuals this still does not allow you to qualify for exemption as an organization described in sec_501 as you do not meet the safe_harbor provisions of revproc_96_32 protest from applicant in response to our statement regarding your lack of activities since your incorporation almost years ago you simply reiterated your relationship with a congressman and your attempt to secure funding you were not able to obtain a building or grant funding because neither was available you also contacted a councilmember in your region you did not receive any assistance from the councilmember’s office in obtaining housing funding you again stated you were able to obtain a small grant from a d but because you are a new non-profit organization to them they would like to slowly fund you over the next five to ten years you said these are the reasons you have raised little money you provided no other detail regarding your proposed housing activities your proposed activities involving the children’s court was not implemented because funding from the congressman’s office was rescinded five years ago you were not able to secure funding at the federal state or county levels of government or through any foundations you now say you have a full board it is composed of six individuals including b four of the five additional board members are b’s family members and one is a friend business_associate you say you meet because you only intend on operating a housing program that will serve low-income and needy individuals you will only exclusively serve the poor and distressed individuals and family you say you incorporated under this mission statement you asserted that you agree with revproc_96_32 you submitted a low_income_housing resolution that stated you agree that a at least of the units will be occupied by residents that qualify as low-income and b either at least of the units will be occupied by residents that also meet the very low-income limit for the area or of the units will be occupied by residents that also do not exceed of the area’s very low-income limit up to of the units may be provided at market rates to persons who have income in excess of the low-income limit poor and distressed residents will occupy each housing project and the housing will be affordable to charitable beneficiaries response to applicant’s protest you continue to fail to provide any evidence that you have done anything but attempt to fundraise and contact government officials since your inception as required by section dollar_figure of revproc_2012_9 you must fully describe all of the activities in which you expect to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities you have failed to provide any new information or details regarding your activities you also assert that you meet because you only intend on operating a housing program that will serve low-income and needy individuals and that you incorporated under this mission statement although you make this statement you have not provided any documentation to describe what you consider needy or how you define low-income although you previously stated you disagree with revproc_96_32 you now have signed the resolution stating you will comply with it you provided nothing to substantiate this change or how you will implement it you still have provided no admission criteria or similar documentation you still have not conducted any activity over the decade since you were formed conclusion based on the facts presented above we hold that you are not exclusively charitable within the meaning of sec_501 of the code providing housing at market rates for an undefined class of individuals is a nonexempt purpose further you were revoked for failure_to_file form_990 and despite proposed operations you have conducted no charitable or educational activities in over ten years accordingly we conclude you fail the operational tests and do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of why you disagree your protest statement must be filed within days of the date of this letter and should include a your organization’s name address ein number and a daytime phone b number a statement that the organization wants to protest the proposed determination c acopy of this letter showing the findings that you disagree with or the date and irs office symbols from the letter d an explanation of your reasons for disagreeing including any supporting documents e the law or authority if any on which you are relying the protest statement may be signed by one of your officers or your representative we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status the protest statement should also include the following declaration under penalties of perjury declare that have examined this protest including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your protest will be considered incomplete without this statement if an organization’s representative signs and submits the protest a substitute declaration must be included stating that the representative prepared the protest and any accompanying documents and whether the representative personally knows or does not know that the statement of facts in the protest and any accompanying documents are true correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you in that case you must file a form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations enclosure publication
